Citation Nr: 0336182	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from October 1942 to October 
1945.  He died in January 2001; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
which the RO granted eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, granted entitlement 
to aid and attendance allowance for a surviving spouse, but 
denied service connection for cause of death and entitlement 
to dependency and indemnity compensation in accordance with 
38 U.S.C.A. § 1318.  The appellant entered a Notice of 
Disagreement in November 2001, which included a letter 
discussing entitlement to benefits on the basis that the 
veteran had been totally disabled for the past 10 years.  
This argument was further discussed at a hearing held in 
January 2002.  

The September 2002 statement of the case (SOC) listed service 
connection for the cause of the veteran' death as the sole 
issue to be addressed on appeal.  The SOC set forth the 
provisions of 38 C.F.R. § 3.312, but did not set forth the 
provisions of 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22.  
Nevertheless, it stated that entitlement under 38 U.S.C.A. 
§ 1318 was not warranted because the veteran was not rated 
totally disabled by reason of service-connected disability 
for a period of 10 years or more immediately preceding death.  
Since it appears that the appellant is claiming entitlement 
to benefits under 38 U.S.C.A. § 1318 and has disagreed with 
the decision denying that claim, a more thorough handling of 
that issue in the SOC to include a summary of the pertinent 
evidence and law and regulations, as well as a discussion of 
how the law and regulations apply to the evidence, is 
warranted.  38 C.F.R. § 19.29 (2003).  

Further, the Board observes that the claims file is unclear 
as to whether all VA records have been obtained.  In 
particular, the veteran's son indicated by letter dated in 
April 2001 and at the January 2002 hearing that the veteran 
was treated by the Kansas City VAMC over the three years 
preceding his death in an attempt to keep the veteran alive.  
The appellant testified that a VA healthcare provider 
(female) talked about how the veteran's stress contributed to 
his physical problems.  While there is a request for the 
Columbia VAMC treatment records from January 1994 to the 
present, the Board was unable to find a request for the 
Kansas City VAMC treatment records.  The Board notes that the 
SOC listed records of treatment from September 1999 to June 
2000 from the Kansas City VAMC, but the Board was not able to 
find in the claims file records suggesting treatment at that 
facility.  In a letter dated in August 2002 the RO reported 
having received medical evidence from the Harry S. Truman VA 
Medical Center, which include records from VA, Heartland 
Health System, and the Kansas University Medical Center.  
Moreover, given the evidence suggesting treatment over the 
course of three years preceding death, and considering that 
VA medical records are deemed to be constructively of record 
in proceedings before the Board, it should be determined 
whether all of the VA records pertinent to the claim have 
been obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A more comprehensive notice of the evidence needed to 
substantiate the claims, and the obligations of VA with 
respect to obtaining that evidence, is warranted.  The Board 
is of the view that the notices heretofore provided to the 
appellant fall somewhat short of the mark set by the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and 
the implementing regulations.  In this regard, while the RO 
provided the appellant with notice of specific evidence (e.g. 
marriage records) needed to substantiate the claim for 
service connection of the cause of death, the appellant was 
not clearly notified of the evidence needed to substantiate a 
claim of service connection for the cause of death or for 
entitlement under 38 U.S.C.A. § 1318 (West 2002).  By letter 
dated in September 2001 the RO notified the appellant that a 
record of the appellant's marriage to the veteran and her 
prior marriage was needed.  The letter asked for the evidence 
within 60 days.  In a June 2002 letter the RO advised the 
appellant as to VA's duty to help the appellant obtain 
evidence to support the claim, and that VA would help get 
medial records, employment records, or records from other 
Federal agencies.  By letter dated in July 2002 the RO told 
the appellant that they still needed evidence from Heartland 
Health and where and when additional evidence should be 
submitted.  Clearly notifying the appellant regarding these 
matters would seem to be especially warranted in this 
instance where the appellant-in this case through her son-
has expressed confusion over the processing of the claim by a 
letter dated in June 2002.  

In fulfilling this responsibility, the RO should be mindful 
of the United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) that invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the provisions of the 
implementing regulations found at 38 C.F.R. 
§ 3.159 are followed, with the exception of 
the 30-day time limit provision set forth 
in 38 C.F.R. § 3.159 (b)(1) (2003).  See 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specifically, 
the appellant should be told that 
information or evidence from a medical 
expert that relates the veteran's heart 
problems to service-connected disability, 
such as PTSD, is the sort of evidence 
needed to substantiate the claim of service 
connection.

2.  The RO should ask the appellant to 
further identify the female health-care 
provider who related the veteran's heart 
problems to service-connected PTSD.  In 
particular, the RO should ask the 
appellant to identify the facility where 
this physician saw the veteran and the 
general timeframe of the visit.  The RO 
should attempt to obtain these records.  
The RO should also attempt to obtain all 
records of treatment for heart problems 
or PTSD at the Kansas City VAMC from 
January 1998 to the present.  

3.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence or to address the 
issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1318, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  The supplemental statement of 
the case should adequately summarize the 
evidence and law and regulations 
pertinent to the claims, as well as 
discussing how the law and regulations 
apply to that evidence.  

After giving the appellant an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

